UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22273 Nuveen Pennsylvania Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Pennsylvania Municipal Value Fund (NPN) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 99.5% (100.0% of Total Investments) MUNICIPAL BONDS – 99.5% (100.0% of Total Investments) Consumer Staples – 4.0% (4.1% of Total Investments) $ 650 District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call Baa1 $ 812,214 Series 2001, 6.500%, 5/15/33 Education and Civic Organizations – 5.8% (5.9% of Total Investments) 30 Dallas Area Municipal Authority, Pennsylvania, Revenue Bonds, Misericordia University, Series 5/24 at 100.00 Baa3 2014, 5.000%, 5/01/37 Lehigh County General Purpose Authority, Pennsylvania, College Revenue Bonds, Muhlenberg 2/19 at 100.00 A+ College Project, Series 2009, 5.250%, 2/01/39 35 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Holy Family University, 9/23 at 100.00 BBB– Series 2013A, 6.500%, 9/01/38 Pennsylvania Higher Educational Facilities Authority, Philadelphia University Refunding Revenue 6/23 at 100.00 BBB Bonds, Refunding Series 2013, 5.000%, 6/01/32 20 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson University, 9/22 at 100.00 A1 Series 2012, 5.000%, 3/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 35 4.000%, 11/01/39 11/22 at 100.00 A3 60 5.000%, 11/01/42 11/22 at 100.00 A3 75 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, No Opt. Call A– Series 2013A, 5.500%, 7/15/38 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, Philadelphia 6/20 at 100.00 BB– Performing Arts Charter School, Series 2013, 6.750%, 6/15/43 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 11/20 at 100.00 A– 2010, 5.000%, 11/01/40 Total Education and Civic Organizations Health Care – 14.6% (14.6% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, Revenue Bonds, University of 8/19 at 100.00 Aa3 Pittsburgh Medical Center, Series 2009A, 5.500%, 8/15/34 35 Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health 6/22 at 100.00 A System Project, Series 2012A, 5.000%, 6/01/42 Geisinger Authority, Montour County, Pennsylvania, Health System Revenue Bonds, Geisinger 6/19 at 100.00 AA Health System, Series 2009A, 5.250%, 6/01/39 Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health 7/19 at 100.00 A– System Project, Series 2009A, 5.750%, 7/01/39 5 Montgomery County Higher Education and Health Authority, Pennsylvania, Hospital Revenue 6/19 at 100.00 A Bonds, Abington Memorial Hospital Obligated Group, Series 2009A, 5.125%, 6/01/33 Montgomery County Industrial Development Authority, Pennsylvania, Health System Revenue 1/25 at 100.00 Baa2 Bonds, Albert Einstein Healthcare Network Issue, Series 2015A, 5.250%, 1/15/45 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital Revenue 7/22 at 100.00 BBB– Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 5/19 at 100.00 AA Series 2009D, 6.250%, 11/15/34 West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy 1/21 at 100.00 AA Spirit Hospital of the Sisters of Christian Charity Project, Series 2011, 6.250%, 1/01/31 West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy 1/22 at 100.00 AA Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 Total Health Care Housing/Multifamily – 5.2% (5.2% of Total Investments) 15 Chester County Industrial Development Authority, Pennsylvania, Student Housing Revenue Bonds, 8/23 at 100.00 Baa3 University Student Housing, LLC Project at West Chester University Series 2013A, 5.000%, 8/01/45 30 East Hempfield Township Industrial Development Authority, Pennsylvania, Student Services Inc. – No Opt. Call BBB– Student Housing Project at Millersville University, Series 2014, 5.000%, 7/01/46 East Hempfield Township Industrial Development Authority, Pennsylvania, Student Services Inc. – 7/25 at 100.00 BBB– Student Housing Project at Millersville University, Series 2015, 5.000%, 7/01/47 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 Baa3 Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pittsburgh Urban Redevelopment Authority, Pennsylvania, Multifamily Housing Revenue Bonds, Eva 10/19 at 100.00 Aa1 P. Mitchell Residence Project, Series 2009, 5.100%, 10/20/44 Total Housing/Multifamily Housing/Single Family – 3.4% (3.4% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 55 3.300%, 10/01/32 No Opt. Call AA+ 25 3.650%, 10/01/37 No Opt. Call AA+ 30 3.700%, 10/01/42 No Opt. Call AA+ Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2015-116B, 10/24 at 100.00 AA+ 4.000%, 4/01/45 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2015-118B, 4/25 at 100.00 AA+ 4.100%, 10/01/45 50 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option 10/22 at 100.00 AA+ Bond Trust 2015-XF0066, 14.518%, 4/01/29 (Alternative Minimum Tax) (IF) 25 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Tender Option 10/22 at 100.00 AA+ Bonds Trust 2015-XF0109, 10.634%, 4/01/33 (IF) (4) Total Housing/Single Family Long-Term Care – 6.0% (6.0% of Total Investments) Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Diakon Lutheran Social Ministries Project, Series 2015: 4.000%, 1/01/33 1/25 at 100.00 BBB+ 5.000%, 1/01/38 1/25 at 100.00 BBB+ 20 Lancaster County Hospital Authority, Pennsylvania, Health Center Revenue Bonds, Masonic 5/25 at 100.00 A Villages Project, Series 2015, 5.000%, 11/01/35 55 Lancaster Industrial Development Authority, Pennsylvania, Revenue Bonds, Garden Spot Village 5/23 at 100.00 BBB Project, Series 2013, 5.750%, 5/01/35 Montgomery County Industrial Development Authority, Pennsylvania, Retirement Communities 11/19 at 100.00 A– Revenue Bonds, ACTS Retirement – Life Communities, Inc. Obligated Group, Series 2009A-1, 6.250%, 11/15/29 Total Long-Term Care Materials – 0.7% (0.7% of Total Investments) Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds, 11/24 at 100.00 N/R National Gypsum Company, Refunding Series 2014, 5.500%, 11/01/44 (Alternative Minimum Tax) Tax Obligation/General – 10.4% (10.5% of Total Investments) Allegheny County, Pennsylvania, General Obligation Bonds, Series 2013C-72, 5.250%, 12/01/32 12/23 at 100.00 AA– Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 8/19 at 100.00 Aa2 2009, 5.100%, 8/01/33 45 Boyertown Area School District, Berks and Montgomery Counties, Pennsylvania, General 4/24 at 100.00 AA Obligation Bonds, Series 2015, 5.000%, 10/01/38 Canon-McMillan School District, Washington County, Pennsylvania, General Obligation Bonds, 12/24 at 100.00 AA Series 2014D, 5.000%, 12/15/39 Lehighton Area School District, Carbon County, Pennsylvania, General Obligation Bonds, Limited 11/23 at 100.00 AA Tax Series 2015A, 5.000%, 11/15/43 – BAM Insured 15 Pittsburgh School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 9/22 at 100.00 AA 2014A, 5.000%, 9/01/25 – BAM Insured Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A+ Pocono Mountain School District, Monroe County, Pennsylvania, General Obligation Bonds, Refunding Series 2016: 25 3.125%, 9/01/32 – AGM Insured 9/25 at 100.00 AA 45 3.300%, 9/01/34 – AGM Insured 9/25 at 100.00 AA 35 Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 2/18 at 100.00 Aa1 Series 2012, 3.000%, 2/15/34 25 Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R 25 Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R Total Tax Obligation/General Tax Obligation/Limited – 13.0% (13.0% of Total Investments) 25 Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue 5/22 at 100.00 Baa2 Bonds, Series 2012A, 5.000%, 5/01/35 Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ Monroe County Industrial Development Authority, Pennsylvania, Special Obligation Revenue 7/24 at 100.00 N/R Bonds, Tobyhanna Township Project, Series 2014, 6.875%, 7/01/33 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 5.500%, 12/01/34 12/20 at 100.00 AA– 5.000%, 12/01/38 12/19 at 100.00 AA– Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special No Opt. Call AA– Revenue Bonds, Series 2014A, 0.000%, 12/01/37 Philadelphia Municipal Authority, Pennsylvania, Lease Revenue Bonds, Series 2009, 6.500%, 4/01/34 4/19 at 100.00 A+ Total Tax Obligation/Limited Transportation – 6.0% (6.0% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A 5.000%, 1/01/40 Pennsylvania Economic Development Financing Authority, Parking System Revenue Bonds, Capitol 1/24 at 100.00 AA Region Parking System, Series 2013A, 5.250%, 1/01/44 – AGM Insured Pennsylvania Economic Development Financing Authority, Private Activity Revenue Bonds, 6/26 at 100.00 BBB Pennsylvania Rapid Bridge Replacement Project, Series 2015, 5.000%, 6/30/42 (Alternative Minimum Tax) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2015B, 5.000%, 12/01/45 12/25 at 100.00 A1 50 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 12/19 at 100.00 A– 2010B-1, 5.000%, 12/01/37 Total Transportation U.S. Guaranteed – 14.5% (14.6% of Total Investments) (5) Delaware County Authority, Pennsylvania, Revenue Bonds, Neumann College, Series 2008, 6.000%, 10/18 at 100.00 BBB (5) 10/01/30 (Pre-refunded 10/01/18) Harrisburg Parking Authority, Dauphin County, Pennsylvania, Guaranteed Parking Revenue Bonds, 11/16 at 100.00 N/R (5) Series 2007R, 4.250%, 5/15/21 (Pre-refunded 11/15/16) – SYNCORA GTY Insured Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A (5) (Pre-refunded 11/15/17) Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/16 at 100.00 AA (5) University, Series 2006, 5.000%, 4/01/36 (Pre-refunded 4/01/16) – RAAI Insured Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert 10/19 at 100.00 Baa2 (5) Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 (Pre-refunded 10/15/19) Total U.S. Guaranteed Utilities – 5.9% (5.9% of Total Investments) Chester County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, 2/17 at 100.00 AA– Aqua Pennsylvania Inc. Project, Series 2007A, 5.000%, 2/01/40 – FGIC Insured (Alternative Minimum Tax) Delaware County Industrial Development Authority, Pennsylvania, Revenue Bonds, Covanta Project, 7/20 at 100.00 Ba2 Refunding Series 2015A, 5.000%, 7/01/43 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Refunding 9/25 at 100.00 Ba3 Bonds, PPL Energy Supply, LLC Project, Series 2009A, 6.400%, 12/01/38 Philadelphia Gas Works, Pennsylvania, Revenue Bonds, Refunding Thirteenth Series 2015, 8/25 at 100.00 A– 5.000%, 8/01/30 Total Utilities Water and Sewer – 10.0% (10.1% of Total Investments) Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust No Opt. Call AA 2015-XF0123, 13.038%, 12/01/19 – AGM Insured (IF) (4) 70 Easton, Pennsylvania, Area Joint Sewer Authority, Water and Sewer Revenue Bonds, Series 2015, 12/23 at 100.00 AA 3.125%, 12/01/33 – BAM Insured 30 Findlay Township Municipal Authority, Allegheny County, Pennsylvania, Revenue Bonds, Series 12/20 at 100.00 AA 2015, 3.125%, 12/15/32 – BAM Insured Lehigh County Authority, Pennsylvania, Water and Sewer Revenue Bonds, Allentown Concession, 12/23 at 100.00 A Series 2013A, 5.125%, 12/01/47 Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2009A: 5.250%, 1/01/32 1/19 at 100.00 A1 5.250%, 1/01/36 1/19 at 100.00 A1 60 Robinson Township Municipal Authority, Allegheny County, Pennsylvania, Water and Sewer 11/19 at 100.00 AA Revenue Bonds, Series 2014, 4.000%, 5/15/40 – BAM Insured Total Water and Sewer $ 18,045 Total Long-Term Investments (cost $17,733,411) Other Assets Less Liabilities – 0.5% Net Assets Applicable to Common Shares – 100% $ 20,079,908 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment needs, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $17,588,961. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group ("Standard & Poor's"), Moody’s Investor Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. (IF) Inverse floating rate investment. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Pennsylvania Municipal Value Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
